Title: Thomas Jefferson to Joseph Darmsdatt, 7 May 1817
From: Jefferson, Thomas
To: Darmsdatt, Joseph


          
            Dear Sir
            Monticello
May 7. 17.
          
          The advance of the season having reminded me that the supposed arrival of fresh herrings made it time to ask for the annual supply, a doubt arose in my mind whether I had paid you for the last, and proceeding to examine my papers, I find I have not. I cannot account for this lapse of attention, unless it be (as I find no note of the amount from you) that I have waited to recieve that until it escaped my memory altogether. still uninformed of it I must ask the favor of you to call on mr Gibson for it, whatever it may be, and adding to it the amount of what I now write for, he will be so good as to pay both on presenting this letter.
          The supply now to be asked for is of 6. barrels of herrings & 1. of shad to be sent to Milton by Johnson’s boat who will call for it in about ten days, and 6. barrels of herrings to be sent fo to Lynchburg to the address of mr Archibald Robertson, who will pay the freight. if on enquiry for the Lynchburg boats Dr Cabell’s should happen to be there, they would be preferred, if not, then by such as you shall think best. I salute you with great esteem and respect.
          Th: Jefferson
        